                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 MARK CORDREY,                                    )
                                                  )
                        Plaintiff,                )
                                                  )
 vs.                                              )   Case No. 18-CV-107-SMY-RJD
                                                  )
 JANE DOE 1, JANE DOE 2, M. GOBLE,                )
 and WARDEN OF LAWRENCE                           )
 CORRECTIONAL CENTER,                             )
                                                  )
                        Defendants.               )


                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly (Doc. 24), recommending that Defendants Warden of

Lawrence and Goble’s Motion to Dismiss (Doc. 21) be granted. No objections have been filed to

the Report. For the following reasons, Judge Daly’s Report is ADOPTED.

       When neither timely nor specific objections to a Report are made, the Court need not

conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140 (1985). Instead, the

Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th

Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Daly thoroughly discussed and supported her conclusion that Plaintiff has

failed to prosecute this action by failing to provide his current address. The Court finds no error

with respect to Judge Daly’s findings, analysis and conclusions, and adopts her Report and

Recommendation in its entirety.

                                            Page 1 of 2
      Accordingly, Defendants’ Motion to Dismiss is GRANTED and this matter is

DISMISSED with prejudice. The Clerk of Court shall enter judgment accordingly.

      IT IS SO ORDERED.

      DATED: June 14, 2019


                                                STACI M. YANDLE
                                                United States District Judge




                                       Page 2 of 2
